Citation Nr: 1209764	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  10-18 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for sinusitis and, if so, whether service connection may be granted.  

2.  Entitlement to service connection for bilateral hearing loss disability.  

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for sterility; damage to reproductive systems/creative organs due to microwave/radio wave radiation exposure.  

5.  Entitlement to service connection for gastrointestinal disability to include gastroesophageal reflux disease (GERD).  

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to service connection for coronary artery disease.  

8.  Entitlement to service connection for thyroid disease, to include hypothyroidism, as due to microwave/radio wave radiation exposure.

9.  Entitlement to service connection for prostate disability.  

10.  Entitlement to service connection for allergic rhinitis.

11.  Entitlement to service connection for acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran had active service from November 1951 to November 1955. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for sinusitis, allergic rhinitis and psychiatric disability are addressed in the Remand that follows the Order section of this decision.  The Board has separated the issues of sinusitis and allegric rhinitis as will be explained in the Remand.  


FINDINGS OF FACT

1.  Service connection for sinusitis was denied in a January 2002 rating decision. 

2.  Evidence received since the January 2002 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for sinusitis. 

3.  The Veteran's bilateral hearing loss disability originated during his active service.

4.  The Veteran's tinnitus originated during his active service.

5.  No disability characterized as sterility; damage to reproductive systems/creative organs has been present during the pendency of this claim.

6.  Thyroid disease, to include hypothyroidism, was not manifested in service for many years following service, and is not shown to be related to the Veteran's active service.

7.  Coronary artery disease was not manifested in service or in the first post-service year, and is not shown to be related to the Veteran's active service.

8.  Hypertension was not manifested in service or in the first post-service year, and is not shown to be related to the Veteran's active service.

9.  GERD was not manifested in service or for many years following service nor was peptic ulcer disease manifest in the first post-service year, and the current GERD is not shown to be related to the Veteran's active service. 

10.  Prostate disability was not manifested in service or for many years following service, and is not shown to be related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the criteria for reopening the claim for service connection for sinusitis are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Bilateral hearing loss disability was incurred in active duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).

3.  Tinnitus was incurred in active duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  Sterility; damage to reproductive systems/creative organs was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

5.  Thyroid disease, hypothyroidism was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

6.  Coronary artery disease was not incurred in or aggravated by active service, nor may service incurrence or aggravation of this disability be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

7.  Hypertension was not incurred in or aggravated by active service, nor may service incurrence or aggravation of this disability be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

8.  GERD was not incurred in or aggravated by active service, nor may service incurrence or aggravation of peptic ulcer disease be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

9.  Prostate disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen-Sinusitis

      A.  Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The U. S. Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

      B.  Analysis

Review of the file shows the RO denied service connection for sinusitis in January 2002, based on the determination that there was no sinusitis present that was related to service.  The Veteran did not timely appeal this decision and it became final.  

The evidence of record at the time of the January 2002 decision included the Veteran's claim that he had sinusitis in service and that the disability continued until the present.  A release form was sent to Murray Calloway County Hospital to obtain treatment records for the Veteran's sinusitis in the 1950's, but no response was received.

The evidence received since the January 2002 decision includes correspondence from the Veteran and his wife attesting to ongoing symptoms, private and VA treatment records.  The treatment records show current treatment for a disorder characterized as seasonal allergic rhinitis.  They also indicate that the Veteran underwent nasal surgery for deviated septum due to obstruction in December 1959 at Murray Calloway Hospital.  Additionally, the Veteran's wife stated that her husband, whom she has been married to since 1950, has had sinus trouble since service in France.  

The foregoing evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it relates to unestablished facts necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim is in order.

II.  Service Connection Claims

      A.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the Court has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided all required notice in letters mailed in December 2008 and March 2009, prior to the initial adjudication of the claims. 

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims being decided.  The Veteran's VA and non-VA treatment records identified by the Veteran are associated with his claims file.  Social Security Administration (SSA) disability records are of record.  The Veteran's STRs have likely been destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  The Board recognizes that in such cases there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996). 

Inasmuch as it appears that STRs are missing, VA has conducted a thorough search for additional treatment records.  Although a test report showing the Veteran's blood type dated October 2, 1952, is of record, no additional related records have been located.  Requests to the NPRC have yielded no records.  In March 2009 the Veteran was made aware of the unavailability of these records and has been provided with information as to alternate documents that might substitute for STRs.  

The Board also finds that no additional development, as for medical opinions or examinations is necessary.  In Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, the Federal Circuit noted that 38 C.F.R. § 3.159(c)(4)(i) requires that a claimant establish that he or she has suffered an event, injury, or disease in service in order to trigger VA's obligation to provide a VA medical examination or obtain a medical opinion.  Here, as to the claims being denied, there is current disability but no medical evidence that any such disability is related to service or that any such disability was present until many years following service.  A medical opinion is not necessary to decide this claim, as such opinion could not establish related disease or injury in service.  See also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is not required to accept a medical opinion that is based on the appellant's recitation of medical history).  Evidentiary development in this matter is complete to the extent possible.  The Veteran has not identified any other pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Accordingly, the Board will address the merits of the claim.

      B.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, peptic ulcer, and cardiovascular renal disease including hypertension, may be presumed to have been incurred or aggravated in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In reviewing the evidence, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

In evaluating a claim, the Board's duty is to assess the credibility and probative weight of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

      C.  Analysis

1.  Hearing Loss & Tinnitus

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran asserts that he had exposure to in-service acoustic trauma during his Air Force service, to include exposure to firearm noise.  He indicated in his claim and his written statements, as well as in his VA examination report in August 2010 that he had noticed hearing loss and ringing in the ears approximately one year into service.  

The Veteran's DD 214 confirms that his military occupational specialty was ground communications equipment repairman and that he spent a year and a half of his duty as foreign or sea service.  His record is generally consistent with his assertions as to acoustic trauma in service, though an actual incident is not documented.  Considering the record in its entirety, the Board finds that he was exposed to acoustic trauma in service. 

As noted, STRs are missing and presumed destroyed.  

In April 1983, the Veteran was treated by a private physician for tinnitus and rhinitis.  However, he denied tinnitus during an emergency room visit for chest pains in 1977 and when being examined by J.C.Q., M.D., in September 1982.

The first documentation of hearing loss confirmed by testing and the next notation of tinnitus are noted in a VA audiological evaluation dated in August 2010, which shows that pure tone thresholds, in decibels, were as follows: 





HERTZ




500
1000
2000
3000
4000
Average
RIGHT
10
10
50
65
60
47.5
LEFT
20
20
45
65
60
47.5

Speech recognition was 88 percent in the right ear and 84 percent in the left ear.  The examiner made a diagnosis of sensorineural hearing loss.  Tinnitus was noted and was considered a symptom of hearing loss.  The examiner opined that she could not render an opinion with regard to the hearing loss and tinnitus being related to loud noise exposure in service without resort to mere speculation due to lack of audiologic service medical records in the claims folder.  

In a statement dated in October 2008, the Veteran's wife explained that she had been married to him since 1950 and that she could attest to his health.  She stated that he had tinnitus since he returned from active duty in France in 1953.  The tinnitus has been present constantly but has also worsened over the years.  He did not have tinnitus before his deployment to France.  She noted that he always has to ask people to repeat themselves.  He also has to lips read because he cannot hear properly and misses the gist of many conversations.  

The medical evidence confirms the Veteran currently has bilateral hearing loss disability, as defined by VA regulation, as well as tinnitus. 

Furthermore, the Veteran and his wife are competent to testify as to observable symptoms such as hearing difficulty and ringing in his ears, because these symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno, supra.  Given the statements from the Veteran and particularly the statement from his wife, the Board finds his assertions of hearing loss and ringing in the ears dating back to service to be credible.  While the Veteran may or may not have had additional post-service noise exposure, and while it notes that the record does record two instances in which the Veteran denied tinnitus (one being when he had his first heart attack) the Board has no significant substantive reason to doubt the credibility of the Veteran's and his wife's statements included in his claim.  On the contrary, the Board found the Veteran to be candid generally free from exaggeration as to this issue.  The Veteran and his wife's statements here establish continuity of symptomatology such as to enable a grant of service connection for bilateral hearing loss disability and tinnitus. 

Resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for bilateral hearing loss disability and tinnitus are met.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.  

2.  Sterility and Damage to Reproductive Systems/Creative Organ and Thyroid Disease due to Microwave or Radio Wave Radiation Exposure

The Veteran claims that radiation he was exposed to as he discharged his duties in service led to sterility and thyroid disease, specifically hypothyroidism.  In this regard, the Board notes that the record does demonstrate that he did work as a ground communications equipment repairman and that he was sent to work as part of SHAPE, then in Fountainbleau, France, in June 1953 for approximately 30 days to perform maintenance and operations of a Micro-Wave Relay Station.  Thus, the Board accepts that the Veteran worked in and around apparatus generally found in such a station at that time.  

The Veteran urges that he suffered sterility and was unable to father children as a result of working around micro and radio wave equipment.  He has submitted a document showing his daughter was adopted in 1964.  He has also urged that his wife was, "diagnosed as being fertile."  He also claims his thyroid problems, hypothyroidism, for which he has been on medication since 2004, are due to such exposure.  

The Veteran has submitted three articles about microwaves.  One, from 1972, entitled Environmental Aspects of Microwave Radiation, discusses maximum exposure standards which came about following military studies in the 1950's.  It suggested that certain levels of exposure may produce medical problems.  Another article, entitled, What About...Microwave Ovens?, which was undated, addressed the hidden hazards of microwave cooking.  The final article was a letter the Veteran found at www.thewrightnewsletter.com, dated sometime after December 2008.  It was from an individual who served at Scott Air Force base from 1948 to 1952.  It described the base as probably having the largest radio maintenance and communications/electronics schools in the world.  The writer recalled observing testing of the effects of UHF frequencies on plants, and noted plants died rapidly at certain frequencies.  He felt sure the research was continued with other life forms.  He also noted radar testing and noted the use of microwave technology at Scott.  

The Board does not doubt the veracity of the Veteran's account of his duties in service inasmuch as they are consistent with duties one would expect with his specialty and his duty assignments.  However, there is no current diagnosis of sterility or creative organ abnormality.  To the contrary, examinations in May and June 1977 noted normal male genitalia and examination in November 1982 indicated no genitourinary problems and no endocrine abnormality to include change in sexual function.  There is no diagnosis of any such abnormality during the pendency of this claim. 

In sum, the medical evidence fails to show that at any time during the pendency of this claim the Veteran has had sterility or damage to reproductive systems/creative organs.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 (2011).  The Court has held that "this requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In McLain, the Veteran was diagnosed with the disorder and then the disorder resolved.  The present case is distinguishable from McLain.  The Veteran in McLain had the disorder at some point during the pendency of the claim.  Here, no such abnormality has been noted.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the Veteran's statements.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has accepted the Veteran's account as competent to describe things such as pain and to relate the history of events that is reflected in the available records.  As a layperson, the Veteran is not competent to attribute his symptoms to an actual disorder.  See Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The record unequivocally shows no current disability as to sterility or damage to reproductive systems/creative organs. 

As to the claim for thyroid disease, there is no nexus between service and the current disorder, first noted approximately fifty years following service.  Despite the Veteran's assertions, there is no presumption of service connection based on microwave or radio wave exposure.  Such a long interval between service and the initial diagnosis is, of itself, a factor against a finding that the disability is service-related.  Furthermore, there is no competent evidence that links thyroid disability to the Veteran's service.  

The Veteran believes that his thyroid disease is related to service.  In this regard, the Board acknowledges Jandreau v. Nicholson, supra, in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Here, however, competent medical expertise is required to answer the question of whether the Veteran's current thyroid disability is related to his active service.  The Veteran's lay opinion concerning this matter requiring medical expertise is of no probative value as he is not competent to render medical opinions regarding the etiology of any current thyroid disability.  . 

Accordingly, service connection is not warranted for the claimed disabilities.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claims.

3.  Hypertension and Coronary Artery Disease

Records reflect that the Veteran first manifested heart disease in 1977 when he was hospitalized for chest pain which occurred at work.  He had several subsequent episodes described as superventricular tachycardia, cardiac shock, angina pectoris, coronary artery disease, possible myocardial infarction.  In 1999, he underwent cardiac electrophysiology with RF ablation.  At that time, it was noted that he had mild systemic arterial hypertension.  

More recent records show continued treatment and medical management for heart disease and hypertension.  

It is not in dispute that the Veteran now has heart disease or hypertension.  However, it is neither alleged, nor shown by the record, that these disabilities were present in service or manifested in the Veteran's first year post-service.  Furthermore, there is no medical opinion in the record that directly relates them to service or to any event therein.  Accordingly, service connection for on the basis that these disorders became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309) is not warranted. 

The Veteran may still establish service connection by affirmative and competent evidence that these disabilities are related to his service or some event therein.  However, as noted above, the first evidence of a diagnosis of these disabilities is many years after the Veteran's discharge from service.  Such a long interval between service and the initial diagnosis is, of itself, a factor against a finding that these disabilities are service-related.  Furthermore, there is no competent evidence that links his heart disease or hypertension to the Veteran's service.  

Inasmuch as the Veteran believes that his heart disease and hypertension are related to service, the Board again acknowledges Jandreau v. Nicholson, supra, for the principle that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Here, however, medical expertise is required to answer the question of whether the Veteran's current heart disease and hypertension are related to his active service.  The Veteran's lay opinion concerning this matter requiring medical expertise is of no probative value. 

Accordingly, the Board must conclude that the preponderance of the evidence is against these claims. 

4.  GERD

Records from S.C.C.C. reflect that the Veteran first manifested GERD in June 2007.  He has carried that diagnosis since that time, as noted in VA and non-VA treatment records.  While peptic ulcer disease is presumptively service-connected if it appears in the first post-service year, no such disease manifested within that time period.

It is not in dispute that the Veteran now has GERD.  However, it is neither alleged, nor shown by the record, that the disability were present in service or manifested for many years following service.  Furthermore, there is no medical opinion in the record that directly relates GERD to service or to any event therein.  Accordingly, service connection for on the basis that the disorder became manifest in service and persisted is not warranted. 

The Veteran may still establish service connection by affirmative and competent evidence that GERD is related to his service or some event therein.  However, as noted above, the first evidence of a diagnosis of this disability is many years after the Veteran's discharge from service.  Such a long interval between service and the initial diagnosis is, of itself, a factor against a finding that the disability is service-related.  Furthermore, there is no competent evidence that links his to the Veteran's service.  

The Veteran believes that his GERD is related to service.  In this regard, the Board again acknowledges Jandreau v. Nicholson, supra.  Here, however, medical expertise is required to answer the question of whether the Veteran's current GERD is related to his active service.  The Veteran's lay opinion concerning this matter requiring medical expertise is of no probative value. 

Accordingly, the Board must conclude that the preponderance of the evidence is against the claim. 

5.  Prostate Disability

Records from S.C.C.C. reflect that the Veteran first manifested benign prostate hypertrophy (BPH) in April 2003.  He has carried that diagnosis since that time, as noted in VA and non-VA treatment records.  

It is not in dispute that the Veteran now has BPH.  However, it is neither alleged, nor shown by the record, that the disability were present in service or manifested for many years following service.  Furthermore, there is no medical opinion in the record that directly relates BPH to service or to any event therein.  Accordingly, service connection for on the basis that the disorder became manifest in service and persisted is not warranted. 

The Veteran may still establish service connection by affirmative and competent evidence that this disability is related to his service or some event therein.  However, as noted above, the first evidence of a diagnosis of this disability is many years after the Veteran's discharge from service.  Such a long interval between service and the initial diagnosis is, of itself, a factor against a finding that the disability is service-related.  Furthermore, there is no competent evidence that links his BPH or prostate disease to the Veteran's service.  

The Veteran believes that his BPH or prostate disease is related to service.  In this regard, the Board again acknowledges Jandreau v. Nicholson, supra.  Here, however, medical expertise is required to answer the question of whether the Veteran's current BPH or prostate disease is related to his active service.  The Veteran's lay opinion concerning this matter requiring medical expertise is of no probative value. 

Accordingly, the Board must conclude that the preponderance of the evidence is against the claim. 


ORDER

Service connection for bilateral hearing loss disability is granted.  

Service connection for tinnitus is granted.  

Service connection for sterility; damage to reproductive systems/creative organs due to microwave/radio wave radiation exposure is denied.

Service connection for thyroid disease, hypothyroidism to include as due to microwave/radio wave radiation exposure is denied.

Service connection for gastrointestinal disability to include gastroesophageal reflux disease (GERD) is denied.  

Service connection for coronary artery disease is denied.

Service connection for hypertension is denied.

Service connection for prostate disability is denied.



REMAND

In the August 2009 rating decision on appeal, the RO declined to reopen the previously denied claim but characterized it as a claim for allergic rhinitis and sinusitis.  The prior claim did not address allergic rhinitis.  The RO must initially address the claim of service connection for allergic rhinitis on the merits.  

As to the claim of service connection for sinusitis, now that it has been reopened, the RO must adequately assist the Veteran in developing the facts pertinent to his claim on the merits.  An examination should be conducted to determine whether any current disability is at least as likely as not related to service.

Moreover, as the claim of service connection for tinnitus has been granted, the Board finds that additional development is necessary prior to adjudication of the claim for psychiatric disability.  His wife urged that the effects of his tinnitus and sinusitis have over the years increased his nervousness and made him irritable.  She alleges the effects have changed his personality and caused him to lash out at people who are helping him.  Considering her assertions, and as there is current psychiatric disability noted in the record and service connection is now in effect for tinnitus, the Board finds that an examination and opinion should be undertaken to determine whether any current psychiatric disability is related to service or service-connected disability.   

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO or the AMC should undertake any development it determines to be warranted. 

2.  The RO or the AMC should schedule the Veteran for an appropriate examination to determine any current sinusitis or allergic rhinitis.  The examiner should be requested to review the claims folder and provide an answer in the affirmative or the negative to the following question: 

Is there a 50 percent or better probability that any of the Veteran's current sinusitis or allergic rhinitis originated during active service or is otherwise etiologically related to his active service?  

For purposes of the examination, the Veteran and his wife should be considered reliable historians.  The examiner should set forth a complete rationale for all opinions expressed and conclusions reached.

3.  The RO or the AMC should schedule the Veteran for an appropriate examination to determine any current psychiatric disability.  The examiner should be requested to review the claims folder and provide an answer in the affirmative or the negative to the following question: 

Is there a 50 percent or better probability that any of the Veteran's current psychiatric disabilities originated during active service or is otherwise etiologically related to his active service, to include the Veteran's service-connected tinnitus or other service-connected disability?  

For purposes of the examination, the Veteran and his wife should be considered reliable historians.  The examiner should set forth a complete rationale for all opinions expressed and conclusions reached.

4.  Then, the RO or the AMC must issue a rating decision adjudicating the Veteran's claims for service connection for sinusitis and allergic rhinitis.  

5.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


